ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 12/7/2021, in pages 10-11, with respect to Claims 1, 14, 16, 22 and 24 have been fully considered and are persuasive.  
Cancellation of claims 9, 21 is acknowledged. 
Amendment to Claim 1, 10, 12-17, 22 has been acknowledged. 
Addition of new claims 24-25 has been acknowledged.
Amendment to claim 15 overcomes 112(b) rejection. 
Amendment to claims 1, 14, 16 and 22 overcomes 103 rejections.
Allowable Subject Matter
Claims 1-8, 10-20 and 22-25 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “measuring velocity of the material by locating a third radar transceiver at a second fixed distance from one transceiver of the two radar transceivers and aligned to transmit and receive radar pulses to and from a same portion of the material as the one transceiver during movement of the material, and cross-correlating radar pulses received by the third radar transceiver and the one transceiver to determine time delay and velocity of material movement, wherein measuring the velocity further includes generating a surface unevenness signature of the portion as measured by the one transceiver of the two radar transceivers, detecting the surface unevenness signature of the portion as measured by the third radar transceiver, and determining a time difference between the measurement of the portion corresponding to the surface unevenness signature by the one transceiver and the measurement of the portion corresponding to the surface unevenness signature by the third transceiver”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-8 and 10-13 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-8 and 10-13 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 14, none of the prior art of record either taken alone or in combination discloses the claimed “measuring the velocity further includes generating a surface unevenness signature of the portion as measured by the first radar transceiver, detecting the surface unevenness signature of the portion as measured by the second radar transceiver, and determining a time difference between the measurement of the portion corresponding to the surface unevenness signature by the first radar transceiver and the measurement of the portion corresponding to the surface unevenness signature by the second radar transceiver”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Dependent claim 15 depends ultimately from allowable, independent claim 14, so dependent claim 15 is allowable for, at least, the reasons for which independent claim 14 is allowable. 
As for independent claim 16, none of the prior art of record either taken alone or in combination discloses the claimed “a third radar transceiver mounted at a second fixed distance from one transceiver of the pair of radar transceivers and aligned to transmit and receive radar pulses to and from a same portion of the material as the one transceiver during movement of the material; and processing means adapted to cross-correlate radar pulses received by the third radar transceiver and the one transceiver to determine time delay and velocity of the moving material; wherein determining the time delay and velocity further includes generating a surface unevenness signature of the portion as measured by at least one of the pair of radar transceivers, detecting the surface unevenness signature of the portion as measured by the third radar transceiver, and determining the time delay between the measurement of the portion corresponding to the surface unevenness signature by the one transceiver and the measurement of the portion corresponding to the surface unevenness signature by the third transceiver”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 17-20 depends ultimately from allowable, independent claim 16, so each of dependent claims 17-20 is allowable for, at least, the reasons for which independent claim 16 is allowable. 
 “determining the time delay and velocity further includes generating a surface unevenness signature of the portion as measured by at least one of the pair of radar transceivers, detecting the surface unevenness signature of the portion as measured by the third radar transceiver, and determining the time delay between the measurement of the portion corresponding to the surface unevenness signature by the one transceiver and the measurement of the portion corresponding to the surface unevenness signature by the third transceiver”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Dependent claim 23 depends ultimately from allowable, independent claim 22, so dependent claims 23 is allowable for, at least, the reasons for which independent claim 22 is allowable. 
As for independent claim 24, none of the prior art of record either taken alone or in combination discloses the claimed “performing a second distance measurement to a second side of the material from a second radar transceiver using the second radar transceiver mounted a fixed distance from the first transceiver opposite the first transceiver and directed to the second side of the material; wherein the second distance measurement comprises determining a second coarse measurement with a swept millimeter wavelength pulse and refining the second coarse measurement by phase comparison between a radar pulse transmitted the second radar transceiver and a corresponding radar pulse received by the second radar transceiver; subtracting the first distance measurement and the second distance measurement from the fixed distance between the radar transceivers”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Dependent claim 25 depends ultimately from allowable, independent claim 24, dependent claim 25 is allowable for, at least, the reasons for which independent claim 24 is allowable. 
The closest prior art is found to be:
Gozni et al. (US 2017/0276778 A1) which discloses layer thickness measurements and more particularly, but not exclusively, to thickness measurements of layers of electrically isolating materials using frequency modulated, continuous electromagnetic waves (para 1); the total travel time of the EMCW from transmission by bi-directional antenna 130 through reflections from the front surfaces of the plates …the back surfaces of the plates are about 1 cm further away from the antennas (para 46); measure a thickness of layer 210 between a front surface 220 and a back surface 230 (para 33); estimates dE1 and dE2 of the distances D1 and D2 to the front surface and the back surface (para 91); bi-directional antenna 130 may be employed as receiving antenna 350 for receiving reflections from object 200 along the first direction, and as a reference receiving antenna 360 for receiving reflections from reference object 250 along the second direction (para 35); a signal generator 120, configured to generate a modulation signal, is functionally associated with RF generator 110, for frequency modulating the generated EMCW signal. In operation, signal generator 120 may supply, according to some embodiments, a sweep modulation signal having a linear time-dependent portion, such as a saw-tooth signal or a triangle signal (para 31); an EM wave at a frequency sweeping between 74 GHz and 77 GHZ may be used, E of about 5 cm from the antenna (para 45).
Hashinoki et al. (US 4,800,757) which discloses measuring dimensions of an object comprising a top and bottom surface, including measuring thickness (Abstract, col. 1 lines 6-11); a pair of transceiver means spaced apart a predetermined distance and disposed in opposed relation to each other so as to face opposite surfaces of said object, each said transceiver means being operable to transmit and receive ultrasonic signals (Claim 9); probes 3a and 3b positioned on opposite sides of the test object to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648